Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Nikon OTTAWA, Canada – September 16, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Advanced Microscopy Inc. has entered into a patent license agreement with Nikon Corporation. The license relates to technology that provides enhanced image processing capabilities. It has potential applications including, but not limited to, life sciences, material sciences, and semiconductor research. The license resolves litigation pending in the District of Delaware. The settlement and terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
